UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2007 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) This current report on Form 6-K is hereby incorporated by reference into the registration statement on Form F-4 of Grupo Televisa, S.A.B., as amended (File No. 333-144460), filed on July 10, 2007. MEXICAN STOCK EXCHANGE STOCK EXCHANGE CODE:TLEVISA GRUPO TELEVISA, S.A.B. QUARTER: 2YEAR:2007 CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2 (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount % Amount % s01 TOTAL ASSETS 77,803,335 100 79,118,728 100 s02 CURRENT ASSETS 41,429,994 53 32,675,444 41 s03 CASH AND SHORT-TERM INVESTMENTS 27,043,808 35 19,591,932 25 s04 ACCOUNTS AND NOTES RECEIVABLE (NET) 6,914,058 9 7,627,459 10 s05 OTHER ACCOUNTS AND NOTES RECEIVABLE (NET) 2,494,228 3 461,467 1 s06 INVENTORIES 3,825,992 5 3,947,437 5 s07 OTHER CURRENT ASSETS 1,151,908 1 1,047,149 1 s08 LONG-TERM ASSETS 6,160,079 8 9,163,080 12 s09 ACCOUNTS AND NOTES RECEIVABLE (NET) - 0 - 0 s10 INVESTMENT IN SHARES OF NON-CONSOLIDATED SUBSIDIARIES AND ASSOCIATES 2,122,797 3 7,731,949 10 s11 OTHER INVESTMENTS 4,037,282 5 1,431,131 2 s12 PROPERTY, PLANT AND EQUIPMENT (NET) 21,007,288 27 20,971,774 27 s13 LAND AND BUILDINGS 14,128,252 18 14,047,065 18 s14 MACHINERY AND INDUSTRIAL EQUIPMENT 22,562,728 29 22,135,332 28 s15 OTHER EQUIPMENT 3,524,617 5 3,222,093 4 s16 ACCUMULATED DEPRECIATION 20,454,953 26 19,333,690 24 s17 CONSTRUCTION IN PROGRESS 1,246,644 2 900,974 1 s18 INTANGIBLE ASSETS AND DEFERRED CHARGES (NET) 5,542,358 7 11,749,688 15 s19 OTHER ASSETS 3,663,616 5 4,558,742 6 s20 TOTAL LIABILITIES 43,889,559 100 43,672,331 100 s21 CURRENT LIABILITIES 7,022,756 16 8,068,331 18 s22 SUPPLIERS 3,543,944 8 3,710,415 8 s23 BANK LOANS 484,901 1 130,523 0 s24 STOCK MARKET LOANS - - 988,775 2 s103 OTHER LOANS WITH COST 91,255 0 88,881 0 s25 TAXES PAYABLE 478,257 1 550,473 1 s26 OTHER CURRENT LIABILITIES WHITHOUT COST 2,424,399 6 2,599,264 6 s27 LONG-TERM LIABILITIES 22,885,871 52 20,334,887 47 s28 BANK LOANS 6,690,806 15 7,463,145 17 s29 STOCK MARKET LOANS 15,121,531 34 11,599,685 27 s30 OTHER LOANS WITH COST 1,073,534 2 1,272,057 3 s31 DEFERRED LIABILITIES 12,045,232 27 14,283,534 33 s32 OTHER NON CURRENT LIABILITIES WITHOUT COST 1,935,700 4 985,579 2 s33 CONSOLIDATED STOCKHOLDERS' EQUITY 33,913,776 100 35,446,397 100 s34 MINORITY INTEREST 2,047,275 6 1,338,211 4 s35 MAJORITY INTEREST 31,866,501 94 34,108,186 96 s36 CONTRIBUTED CAPITAL 14,362,063 42 14,594,025 41 s79 CAPITAL STOCK 9,953,316 29 10,185,278 29 s39 PREMIUM ONISSUANCE OF SHARES 4,408,747 13 4,408,747 12 s40 CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES - 0 - 0 s41 EARNED CAPITAL 17,504,438 52 19,514,161 55 s42 RETAINED EARNINGS AND CAPITAL RESERVES 29,505,714 87 29,501,002 83 s44 OTHER ACCUMULATED COMPREHENSIVE RESULT (5,573,729) (16) (4,476,407) (13) s80 SHARES REPURCHASED (6,427,547) (19) (5,510,434) (16) CONSOLIDATED BALANCE SHEETS BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount % Amount % s03 CASH AND SHORT-TERM INVESTMENTS 27,043,808 100 19,591,932 100 s46 CASH 1,107,810 4 837,902 4 s47 SHORT-TERM INVESTMENTS 25,935,998 96 18,754,030 96 s07 OTHER CURRENT ASSETS 1,151,908 100 1,047,149 100 s81 DERIVATIVE FINANCIAL INSTRUMENTS - 0 - 0 s82 DISCONTINUED OPERATIONS - 0 - 0 s83 OTHER 1,151,908 100 1,047,149 100 s18 INTANGIBLE ASSETS AND DEFERRED CHARGES (NET) 5,542,358 100 11,749,688 100 s48 DEFERRED EXPENSES (NET) 3,325,463 60 2,970,177 25 s49 GOODWILL 2,216,895 40 8,779,511 75 s51 OTHER - 0 - 0 s19 OTHER ASSETS 3,663,616 100 4,558,742 100 s84 INTANGIBLE ASSET FROM LABOR OBLIGATIONS - 0 - 0 s85 DERIVATIVE FINANCIAL INSTRUMENTS - 0 - 0 s50 DEFERRED TAXES - 0 - 0 s86 DISCONTINUED OPERATIONS - 0 - 0 s87 OTHER 3,663,616 100 4,558,742 100 s21 CURRENT LIABILITIES 7,022,756 100 8,068,331 100 s52 FOREIGN CURRENCY LIABILITIES 2,729,648 39 2,900,635 36 s53 MEXICAN PESOS LIABILITIES 4,293,108 61 5,167,696 64 s26 OTHER CURRENT LIABILITIES WITHOUT COST 2,424,399 100 2,599,264 100 s88 DERIVATIVE FINANCIAL INSTRUMENTS 284,451 12 216,020 8 s89 ACCRUED INTEREST 298,727 12 281,029 11 s68 PROVISIONS - 0 - 0 s90 DISCONTINUED OPERATIONS - 0 - 0 s58 OTHER CURRENT LIABILITIES 1,841,221 76 2,102,215 81 s27 LONG-TERM LIABILITIES 22,885,871 100 20,334,887 100 s59 FOREIGN CURRENCY LIABILITIES 11,723,411 51 13,363,124 66 s60 MEXICAN PESOS LIABILITIES 11,162,460 49 6,971,763 34 s31 DEFERRED LIABILITIES 12,045,232 100 14,283,534 100 s65 NEGATIVE GOODWILL - 0 - 0 s67 OTHER 12,045,232 100 14,283,534 100 s32 OTHER NON CURRENT LIABILITIES WITHOUT COST 1,935,700 100 985,579 100 s66 DEFERRED TAXES 1,133,644 59 112,952 11 s91 OTHER LIABILITIES IN RESPECT OF SOCIALINSURANCE 301,786 16 217,003 22 s92 DISCONTINUED OPERATIONS - 0 - 0 s69 OTHER LIABILITIES 500,270 26 655,624 67 s79 CAPITAL STOCK 9,953,316 100 10,185,278 100 s37 CAPITAL STOCK (NOMINAL) 2,427,353 24 2,483,923 24 s38 RESTATEMENT OF CAPITAL STOCK 7,525,963 76 7,701,355 76 s42 RETAINED EARNINGS AND CAPITAL RESERVES 29,505,714 100 29,501,002 100 s93 LEGAL RESERVE 2,070,065 7 2,070,065 7 s43 RESERVE FOR REPURCHASE OF SHARES 1,202,890 4 4,485,269 15 s94 OTHER RESERVES - 0 - 0 s95 RETAINED EARNINGS 23,471,787 80 19,204,082 65 s45 NET INCOME FOR THE YEAR 2,760,972 9 3,741,586 13 s44 OTHER ACCUMULATED COMPREHENSIVE RESULT (5,573,729) 100 (4,476,407) 100 s70 ACCUMULATED MONETARY RESULT (34,110) 1 (34,110) 1 s71 RESULT FROM HOLDING NON-MONETARY ASSETS (2,442,001) 44 (1,756,586) 39 s96 CUMULATIVE RESULT FROM FOREIGN CURRENCY TRANSLATION (1,437,914) 26 (1,386,541) 31 s97 CUMULATIVE RESULT FROM DERIVATIVE FINANCIAL INSTRUMENTS - 0 - 0 s98 CUMULATIVE EFFECT OF DEFERRED INCOME TAXES (3,125,748) 56 (3,125,748) 70 s99 LABOR OBLIGATION ADJUSTMENT - 0 - 0 s100 OTHER 1,466,044 (26) 1,826,578 (41) CONSOLIDATED BALANCE SHEETS OTHER CONCEPTS (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount Amount s72 WORKING CAPITAL 34,407,238 24,607,113 s73 PENSIONSAND SENIORITY PREMIUMS 1,802,955 1,500,313 s74 EXECUTIVES (*) 34 35 s75 EMPLOYEES (*) 16,720 15,893 s76 WORKERS (*) - - s77 OUTSTANDING SHARES (*) 332,299,911,216 341,594,068,647 s78 REPURCHASED SHARES (*) 22,809,168,915 21,790,830,984 s101 RESTRICTED CASH - 144,399 s102 NET DEBT OF NON CONSOLIDATED COMPANIES 273,972 16,073,976 (*) THESE CONCEPTS ARE STATED IN UNITS CONSOLIDATED STATEMENTS OF INCOME FROM JANUARY 1 TO JUNE 30, 2 (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount % Amount % r01 NET SALES 18,005,319 100 17,932,281 100 r02 COST OF SALES 9,345,089 52 8,937,828 50 r03 GROSS PROFIT 8,660,230 48 8,994,453 50 r04 GENERAL EXPENSES 2,826,015 16 2,792,328 16 r05 INCOME (LOSS) AFTER GENERAL EXPENSES 5,834,215 32 6,202,125 35 r08 OTHER INCOME AND (EXPENSE), NET (771,839) (4) (653,023) (4) r06 INTEGRAL RESULT OF FINANCING (70,100) (0) (17,773) (0) r12 EQUITYIN NET INCOME OF NON-CONSOLIDATED SUBSIDIARIES AND ASSOCIATES (360,457) (2) (193,245) (1) r48 NON ORDINARY ITEMS 0 0 0 0 r09 INCOME BEFORE INCOME TAXES 4,631,819 26 5,338,084 30 r10 INCOME TAXES 1,413,633 8 1,498,356 8 r11 INCOME (LOSS) BEFORE DISCONTINUED OPERATIONS 3,218,186 18 3,839,728 21 r14 DISCONTINUED OPERATIONS 0 0 0 0 r18 NET CONSOLIDATED INCOME 3,218,186 18 3,839,728 21 r19 NET INCOME OF MINORITY INTEREST 457,214 3 98,142 1 r20 NET INCOME OF MAJORITY INTEREST 2,760,972 15 3,741,586 21 CONSOLIDATED STATEMENTS OF INCOME BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount % Amount % r01 NET SALES 18,005,319 100 17,932,281 100 r21 DOMESTIC 15,746,896 87 15,830,842 88 r22 FOREIGN 2,258,423 13 2,101,439 12 r23 TRANSLATED INTO DOLLARS (***) 209,055 1 178,120 1 r08 OTHER INCOME AND (EXPENSE), NET (771,839) 100 (653,023) 100 r49 OTHER INCOME AND (EXPENSE), NET (770,883) 100 (647,653) 99 r34 EMPLOYEES' PROFIT SHARING, CURRENT 956 (0) 5,370 (1) r35 EMPLOYEES' PROFIT SHARING, DEFERRED 0 0 0 0 r06 INTEGRAL RESULT OF FINANCING (70,100) 100 (17,773) 100 r24 INTEREST EXPENSE 902,557 (1,288) 985,684 (5,546) r42 GAIN (LOSS) ON RESTATEMENT OF UDI'S (12,635) 18 (10,217) 57 r45 OTHER FINANCE COSTS 0 0 0 0 r26 INTEREST INCOME 825,186 (1,177) 592,344 (3,333) r46 OTHER FINANCIAL PRODUCTS 0 0 0 0 r25 FOREIGN EXCHANGE GAIN (LOSS), NET 28,405 (41) 450,155 (2,533) r28 RESULT FROM MONETARY POSITION (8,499) 12 (64,371) 362 r10 INCOME TAXES 1,413,633 100 1,498,356 100 r32 INCOME TAX, CURRENT 1,789,800 127 1,576,647 105 r33 INCOME TAX, DEFERRED (376,167) (27) (78,291) (5) (***) FIGURES IN THOUSANDS OF U.S. DOLLARS AT THE EXCHANGE RATE AS OF THE END OF THE LAST REPORTED QUARTER CONSOLIDATED STATEMENTS OF INCOME OTHER CONCEPTS (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount Amount r36 TOTAL SALES 19,384,878 19,204,678 r37 TAX RESULT FOR THE YEAR 3,663,719 4,934,792 r38 NET SALES (**) 38,226,135 36,662,974 r39 OPERATING INCOME (**) 13,461,181 12,848,021 r40 NET INCOME OF MAJORITY INTEREST (**) 7,655,657 8,144,967 r41 NET CONSOLIDATED INCOME (**) 8,606,401 9,095,484 r47 OPERATIVE DEPRECIATION AND AMORTIZATION 1,437,925 1,335,514 (**)RESTATED INFORMATION FOR THE LAST TWELVE MONTHS QUARTERLYCONSOLIDATED STATEMENTS OF INCOME FROM APRIL 1 TOJUNE 30,2 (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount % Amount % rt01 NET SALES 9,808,619 100 10,189,328 100 rt02 COST OF SALES 4,812,573 49 4,795,599 47 rt03 GROSS PROFIT 4,996,046 51 5,393,729 53 rt04 GENERAL EXPENSES 1,519,574 15 1,449,870 14 rt05 INCOME (LOSS) AFTER GENERAL EXPENSES 3,476,472 35 3,943,859 39 rt08 OTHER INCOME AND (EXPENSE), NET (79,200) (1) (561,121) (6) rt06 INTEGRAL RESULT OF FINANCING (135,710) (1) 202,835 2 rt12 EQUITYIN NET INCOME OF NON-CONSOLIDATED SUBSIDIARIES AND ASSOCIATES (166,005) (2) (242,136) (2) rt48 NON ORDINARY ITEMS 0 0 0 0 rt09 INCOME BEFORE INCOME TAXES 3,095,557 32 3,343,437 33 rt10 INCOME TAXES 848,213 9 967,777 9 rt11 INCOME (LOSS) BEFORE DISCONTINUED OPERATIONS 2,247,344 23 2,375,660 23 rt14 DISCONTINUED OPERATIONS 0 0 0 0 rt18 NET CONSOLIDATED INCOME 2,247,344 23 2,375,660 23 rt19 NET INCOME OF MINORITY INTEREST 216,860 2 (23,666) (0) rt20 NET INCOME OF MAJORITY INTEREST 2,030,484 21 2,399,326 24 QUARTERLYCONSOLIDATED STATEMENTS OF INCOME BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount % Amount % r01 NET SALES 9,808,619 100 10,189,328 100 r21 DOMESTIC 8,597,451 88 9,013,198 88 r22 FOREIGN 1,211,168 12 1,176,130 12 r23 TRANSLATED INTO DOLLARS (***) 113,744 1 96,336 1 r08 OTHER INCOME AND (EXPENSE), NET (79,200) 100 (561,121) 100 r49 OTHER INCOME AND (EXPENSE), NET (78,399) 99 (557,807) 99 r34 EMPLOYEES' PROFIT SHARING, CURRENT 801 (1) 3,314 (1) r35 EMPLOYEES' PROFIT SHARING, DEFERRED 0 0 0 0 r06 INTEGRAL RESULT OF FINANCING (135,710) 100 202,835 100 r24 INTEREST EXPENSE 453,447 (334) 508,315 251 r42 GAIN (LOSS) ON RESTATEMENT OF UDI'S (872) 1 1,366 1 r45 OTHER FINANCE COSTS 0 0 0 0 r26 INTEREST INCOME 513,127 (378) 304,942 150 r46 OTHER FINANCIAL PRODUCTS 0 0 0 0 r25 FOREIGN EXCHANGE GAIN (LOSS), NET (257,523) 190 420,509 207 r28 RESULT FROM MONETARY POSITION 63,005 (46) (15,667) (8) r10 INCOME TAXES 848,213 100 967,777 100 r32 INCOME TAX, CURRENT 921,265 109 1,031,260 107 r33 INCOME TAX, DEFERRED (73,052) (9) (63,483) (7) (***) FIGURES IN THOUSANDS OF U.S. DOLLARS AT THE EXCHANGE RATE AS OF THE END OF THE LAST REPORTED QUARTER QUARTERLY CONSOLIDATED STATEMENTS OF INCOME OTHER CONCEPTS (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount Amount rt47 OPERATIVE DEPRECIATION AND AMORTIZATION 741,323 682,650 CONSOLIDATED STATEMENTS OF CHANGES IN FINANCIAL POSITION FROM JANUARY 1 THROUGHJUNE 30, 2 (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR C Amount Amount c01 CONSOLIDATED NET INCOME 3,218,186 3,839,728 c02 + (-) ITEMS ADDED TO INCOME WHICH DO NOT REQUIRE USING RESOURCES 2,053,056 1,488,232 c03 RESOURCES FROM NET INCOME FOR THE YEAR 5,271,242 5,327,960 c04 RESOURCES PROVIDED OR USED IN OPERATION (281,861) 2,685,173 c05 RESOURCES PROVIDED BY (USED FOR) OPERATING ACTIVITIES 4,989,381 8,013,133 c06 RESOURCES PROVIDED BY (USED FOR) EXTERNAL FINANCING ACTIVITIES 3,377,945 1,298,220 c07 RESOURCES PROVIDED BY (USED FOR) INTERNAL FINANCING ACTIVITIES (6,819,170) (1,463,629) c08 RESOURCES PROVIDED BY (USED FOR) FINANCING ACTIVITIES (3,441,225) (165,409) c09 RESOURCES PROVIDED BY (USED FOR) INVESTMENT ACTIVITIES 9,592,680 (3,722,436) c10 NET INCREASE (DECREASE) IN CASH AND SHORT-TERM INVESTMENTS 11,140,836 4,125,288 c11 CASH AND SHORT-TERM INVESTMENTS AT THE BEGINNING OF PERIOD 15,902,972 15,466,644 c12 CASH AND SHORT-TERM INVESTMENTS AT THE END OF PERIOD 27,043,808 19,591,932 CONSOLIDATED STATEMENTS OF CHANGES IN FINANCIAL POSITION BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR C Amount Amount c02 + (-) ITEMS ADDED TO INCOME WHICH DO NOT REQUIRE USING RESOURCES 2,053,056 1,488,232 c13 + DEPRECIATION AND AMORTIZATION FOR THE YEAR 1,437,925 1,335,514 c41 + (-) OTHER ITEMS 615,131 152,718 c04 RESOURCES PROVIDED OR USED IN OPERATION (281,861) 2,685,173 c18 + (-) DECREASE (INCREASE) IN ACCOUNTS RECEIVABLE 6,762,826 6,916,444 c19 + (-) DECREASE (INCREASE) IN INVENTORIES (101,453) (187,414) c20 + (-) DECREASE (INCREASE) IN OTHER ACCOUNTS RECEIVABLE AND OTHER ASSETS (1,113,512) (235,931) c21 + (-) INCREASE (DECREASE) IN SUPPLIERS 73,063 617,995 c22 + (-) INCREASE (DECREASE) IN OTHER LIABILITIES (5,902,785) (4,425,921) c06 RESOURCES PROVIDED BY (USED FOR) EXTERNAL FINANCING ACTIVITIES 3,377,945 1,298,220 c23 + BANK FINANCING - 3,639,391 c24 + STOCK MARKET FINANCING 4,500,000 - c25 + DIVIDEND RECEIVED - - c26 + OTHER FINANCING - - c27 (-) BANK FINANCING AMORTIZATION (4,705) (127,994) c28 (-) STOCK MARKET FINANCING AMORTIZATION (980,246) (3,280,253) c29 (-) OTHER FINANCING AMORTIZATION (41,802) - c42 + (-) OTHER ITEMS (95,302) 1,067,076 c07 RESOURCES PROVIDED BY (USED FOR) INTERNAL FINANCING ACTIVITIES (6,819,170) (1,463,629) c30 + (-) INCREASE (DECREASE) IN CAPITAL STOCK - - c31 (-) DIVIDENDS PAID (4,368,566) (1,126,280) c32 + PREMIUM ON SALE OF SHARES - - c33 + CONTRIBUTION FOR FUTURE CAPITAL INCREASES - - c43 + (-) OTHER ITEMS (2,450,604) (337,349) c09 RESOURCES PROVIDED BY (USED FOR) INVESTMENT ACTIVITIES 9,592,680 (3,722,436) c34 + (-) DECREASE (INCREASE) INPERMANENT INVESTMENTS (839,325) (728,141) c35 (-) ACQUISITION OF PROPERTY, PLANT AND EQUIPMENT (1,416,049) (1,227,203) c36 (-) INCREASE IN CONSTRUCTION IN PROGRESS - - c37 + (-) SALE OF OTHER PERMANENT INVESTMENTS - - c38 + SALE OF TANGIBLE FIXED ASSETS 310,655 198,421 c39 + (-) OTHER ITEMS 11,537,399 (1,965,513) RATIOS CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR P YIELD p01 NET INCOME TO NET SALES 17.87 % 21.41 % p02 NET INCOME TO STOCKHOLDERS' EQUITY (**) 24.02 % 23.87 % p03 NET INCOME TO TOTAL ASSETS (**) 11.06 % 11.49 % p04 CASH DIVIDENDS TO PREVIOUS YEAR NET INCOME 50.58 % 17.56 % p05 RESULT FROM MONETARY POSITION TO NET INCOME (0.26) % (1.67) % ACTIVITY p06 NET SALES TO NET ASSETS (**) 0.49 times 0.46 times p07 NET SALES TO FIXED ASSETS (**) 1.81 times 1.74 times p08 INVENTORIES TURNOVER (**) 4.95 times 4.63 times p09 ACCOUNTS RECEIVABLE IN DAYS OF SALES 60.10 days 66.57 days 910 PAID INTEREST TO TOTAL LIABILITIES WITH COST (**) 7.78 % 9.42 % LEVERAGE p11 TOTAL LIABILITIES TO TOTAL ASSETS 56.41 % 55.19 % p12 TOTAL LIABILITIES TO STOCKHOLDERS' EQUITY 1.29 times 1.23 times p13 FOREIGN CURRENCY LIABILITIES TO TOTAL LIABILITIES 32.93 % 37.24 % p14 LONG-TERM LIABILITIES TO FIXED ASSETS 108.94 % 96.96 % p15 OPERATING INCOME TO INTEREST PAID 6.46 times 6.29 times p16 NET SALES TO TOTAL LIABILITIES (**) 0.87 times 0.83 times LIQUIDITY p17 CURRENT ASSETS TO CURRENT LIABILITIES 5.89 times 4.04 times p18 CURRENT ASSETS LESS INVENTORY TO CURRENT LIABILITIES 5.35 times 3.56 times p19 CURRENT ASSETS TO TOTAL LIABILITIES 0.94 times 0.74 times p20 AVAILABLE ASSETS TO CURRENT LIABILITIES 385.08 % 242.82 % STATEMENTS OF CHANGES p21 RESOURCES FROM NET INCOME TO NET SALES 29.27 % 29.71 % p22 RESOURCES FROM CHANGES IN WORKING CAPITAL TO NET SALES (1.56) % 14.97 % p23 RESOURCES GENERATED (USED) IN OPERATING TO INTEREST PAID 5.52 times 8.12 times p24 EXTERNAL FINANCING TO RESOURCES PROVIDED BY (USED FOR) FINANCING (98.16) % (784.85) % p25 INTERNAL FINANCING TO RESOURCES PROVIDED BY (USED FOR) FINANCING 198.16 % 884.85 % p26 ACQUISITION OF PROPERTY, PLANT AND EQUIPMENT TO RESOURCES PROVIDED BY (USED FOR) INVESTMENT ACTIVITIES (14.76) % 32.96 % (**) RATIOS FOR THE DATA TAKE INTO CONSIDERATION THE LAST TWELVE MONTHS. DATA PER SHARE CONSOLIDATED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR D Amount Amount d01 BASIC PROFIT PER ORDINARY SHARE (**) $ .02 $ .02 d02 BASIC PROFIT PER PREFERRED SHARE (**) $ .00 $ .00 d03 DILUTED PROFIT PER ORDINARY SHARE (**) $ .00 $ .00 d04 EARNINGS (LOSS) BEFORE DISCONTINUED OPERATIONS PER COMMON SHARE (**) $ .03 $ .03 d05 DISCONTINUED OPERATION EFFECT ON EARNING (LOSS) PER SHARE (**) $ .00 $ .00 d08 CARRYING VALUE PER SHARE $ .10 $ .10 d09 CASH DIVIDEND ACCUMULATED PER SHARE $ .01 $ .00 d10 DIVIDEND IN SHARES PER SHARE .00 shares .00 shares d11 MARKET PRICE TO CARRYING VALUE 5.30 times 3.90 times d12 MARKET PRICE TO BASIC PROFIT PER ORDINARY SHARE (**) 22.33 times 16.29 times d13 MARKET PRICE TO BASIC PROFIT PER PREFERENT SHARE (**) .00 times .00 times (**) TO CALCULATE THE DATA PER SHARE USE THE NET INCOME FOR THE LAST TWELVE MONTHS. FINANCIAL STATEMENT NOTES (1) STATEMENT OF CHANGES - ANALYSIS OF MAJOR CONCEPTS LINE C43: "OTHER ITEMS" INCLUDES PS.(5,394) OF RESALE OF SHARES, PS.(2,334,838) OF REPURCHASE OF SHARES, AND PS.(110,372) RELATED TO THE RECOGNITION OF SHARES AS AN AVAILABLE-FOR-SALE INVESTMENT. THIS PRESENTATION WAS MADE AS DISCLOSED ABOVE DUE TO THE FACT THAT THE CURRENT FORMAT FOR THE STATEMENT OF CHANGES IN FINANCIAL POSITION IS RESTRICTED TO CERTAIN STANDARD CONCEPTS. S53 MEXICAN PESOS LIABILITIES. THIS CAPTION INCLUDES, IN THE FIRST QUARTER OF 2007, LIABILITIES IN FOREIGN CURRENCY (TAXES PAYABLES) FOR AN AMOUNT OF PS.36,039, WHICH CANNOT BE PRESENTED IN S52 (FOREIGN CURRENCY LIABILITIES) SINCE THE SYSTEM DOES NOT ALLOW A RELATED VALIDATION WITH ANNEX 5 (ANALYSIS OF CREDITS). ANALYSIS OF PAID CAPITAL STOCK CONSOLIDATED Final Printing CAPITAL STOCK NUMBER OF SHARES (Thousands of Mexican Pesos) NOMINAL VALID FIXED VARIABLE FREE SERIES VALUE COUPON PORTION PORTION MEXICAN SUBSCRIPTION FIXED VARIABLE A 112,613,156,365 112,613,156,365 831,948 B 52,533,817,049 52,533,817,049 393,769 D 83,576,468,901 83,576,468,901 600,818 L 83,576,468,901 83,576,468,901 600,818 TOTAL 332,299,911,216 0 248,723,442,315 83,576,468,901 2,427,353 0 TOTAL NUMBER OF SHARES REPRESENTING THE PAID CAPITAL STOCK ON THE DATE OF THE INFORMATION : 332,299,911,216 NOTES: THE TABLE ABOVE REFLECTS OUTSTANDING SHARES PLUS THE SHARES REPURCHASED AND REPRESENTS THE TOTAL NUMBER OF SHARES ISSUED. SEE NOTE 5TO CONSOLIDATED FINANCIAL STATEMENTS. EFFECTIVE MARCH 22, 2006, CHANGEFROM 20 TO 5 CPOS, REPRESENTINGEACH GDS. MEXICAN STOCK EXCHANGE STOCK EXCHANGE CODE: TLEVISA DATE: 7/24/2007 GENERAL DATA OF ISSUER COMPANY'S NAME: GRUPO TELEVISA, S.A.B. ADDRESS: AV. VASCO DE QUIROGA # 2000 NEIGHBORHOOD: SANTA FE ZIP CODE: 01210 CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-20-00 FAX: 5261-24-94 INTERNET ADDRESS: www.televisa.com.mx TAX DATA OF THE ISSUER COMPANY TAX CODE: GTE901219GK3 ADDRESS: AV. VASCO DE QUIROGA # 2000 NEIGHBORHOOD: SANTA FE ZIP CODE: 01210 CITY AND STATE: MÉXICO, D.F. EXECUTIVES DATA BMV POSITION: CHAIRMAN OF THE BOARD POSITION: CHAIRMAN OF THE BOARD NAME: SR. EMILIO FERNANDO AZCÁRRAGA JEAN ADDRESS: AV. CHAPULTEPEC # 28 PISO 1 NEIGHBORHOOD: DOCTORES ZIP CODE: 06724 CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-20-00 FAX: 5261-20-00 E-MAIL: ir@televisa.com.mx BMV POSITION: GENERAL DIRECTOR POSITION: PRESIDENT AND CHIEF EXECUTIVE OFFICER NAME: SR. EMILIO FERNANDO AZCÁRRAGA JEAN ADDRESS: AV. CHAPULTEPEC # 28 PISO 1 NEIGHBORHOOD: DOCTORES ZIP CODE: 06724 CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-20-00 FAX: 5261-20-00 E-MAIL: ir@televisa.com.mx BMV POSITION: FINANCE DIRECTOR POSITION: CHIEF FINANCIAL OFFICER NAME: LIC. SALVIFOLCH VIADERO ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: 01210 CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-25-80 FAX: 5261-20-39 E-MAIL: sfolch@televisa.com.mx BMV POSITION: RESPONSIBLE FOR SENDING CORPORATE INFORMATION POSITION: VICE PRESIDENT - LEGAL AND GENERAL COUNSEL NAME: LIC. JOAQUÍN BALCÁRCEL SANTA CRUZ ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: 01210 CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-24-33 FAX: 5261-25-46 E-MAIL: jbalcarcel@televisa.com.mx BMV POSITION: RESPONSIBLE FOR SENDING SHARE REPURCHASE INFORMATION POSITION: DIRECTOR FINANCIAL OFFICER NAME: LIC. GUADALUPE PHILLIPS MARGAIN ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: 01210 CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-21-35 FAX: 5261-25-24 E-MAIL: gphilips@televisa.com.mx BMV POSITION: RESPONSIBLE FOR LEGAL MATTERS POSITION: VICE PRESIDENT - LEGAL AND GENERAL COUNSEL NAME: LIC. JOAQUÍN BALCÁRCEL SANTA CRUZ ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: 01210 CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-24-33 FAX: 5261-25-46 E-MAIL: jbalcarcel@televisa.com.mx BMV POSITION: RESPONSIBLE FOR SENDING FINANCIAL INFORMATION POSITION: DIRECTOR OF CORPORATE FINANCIAL INFORMATION NAME: C.P.C. JOSÉ RAÚL GONZÁLEZ LIMA ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: 01210 CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-25-77 FAX: 5261-20-43 E-MAIL: rglima@televisa.com.mx BMV POSITION: RESPONSIBLE FOR SENDING RELEVANT EVENTS POSITION: DIRECTOR OF INVESTOR RELATIONS NAME: LIC. MICHEL BOYANCE BALDWIN ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: 01210 CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-24-45 FAX: 5261-24-94 E-MAIL: ir@televisa.com.mx BMV POSITION: RESPONSIBLE OF INFORMATION TO INVESTORS POSITION: DIRECTOR OF INVESTOR RELATIONS NAME: LIC. MICHEL BOYANCE BALDWIN ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: 01210 CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-24-45 FAX: 5261-24-94 E-MAIL: ir@televisa.com.mx BMV POSITION: SECRETARY OF THE BOARD OF DIRECTORS POSITION: EXTERNAL GENERAL COUNSEL NAME: LIC. RICARDO MALDONADO YÁÑEZ ADDRESS: MONTES URALES # 505, PISO 3 NEIGHBORHOOD: LOMAS DE CHAPULTEPEC ZIP CODE: 11000 CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5201-74-47 FAX: 5520-10-65 E-MAIL: rmaldonado@macf.com.mx BMV POSITION: RESPONSIBLE FOR PAYMENT POSITION: DIRECTOR OF CORPORATE FINANCIAL INFORMATION NAME: C.P.C. JOSÉ RAÚL GONZÁLEZ LIMA ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: 01210 CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-25-77 FAX: 5261-20-43 E-MAIL: rglima@televisa.com.mx BOARD OF DIRECTORS POSITION: PRESIDENT NAME: EMILIO FERNANDO AZCÁRRAGA JEAN POSITION: DIRECTOR NAME: EMILIO FERNANDO AZCÁRRAGA JEAN POSITION: DIRECTOR NAME: ALFONSO DE ANGOITIA NORIEGA POSITION: DIRECTOR NAME: JULIO BARBA HURTADO POSITION: DIRECTOR NAME: JOSÉ ANTONIO BASTÓN PATIÑO POSITION: DIRECTOR NAME: MANUEL J. CUTILLAS COVANI POSITION: DIRECTOR NAME: BERNARDO GÓMEZ MARTÍNEZ POSITION: DIRECTOR NAME: CLAUDIO X. GONZÁLEZ LAPORTE POSITION: DIRECTOR NAME: ENRIQUE KRAUZE KLEINBORT POSITION: DIRECTOR NAME: ALEJANDRO QUINTERO ÍÑIGUEZ POSITION: DIRECTOR NAME: GILBERTO PEREZALONSO CIFUENTES POSITION: DIRECTOR NAME: FERNANDO SENDEROS MESTRE POSITION: DIRECTOR NAME: MARÍA ASUNCIÓN ARAMBURUZABALA LARREGUI POSITION: DIRECTOR NAME: CARLOS FERNÁNDEZ GONZÁLEZ POSITION: DIRECTOR NAME: LORENZO H. ZAMBRANO TREVIÑO POSITION: DIRECTOR NAME: PEDRO ASPE ARMELLA POSITION: DIRECTOR NAME: JOSÉ ANTONIO FERNÁNDEZ CARBAJAL POSITION: DIRECTOR NAME: ROBERTO HERNÁNDEZ RAMÍREZ POSITION: DIRECTOR NAME: ALBERTO BAILLERES GONZÁLEZ POSITION: DIRECTOR NAME: GERMÁN LARREA MOTA VELASCO POSITION: DIRECTOR NAME: ENRIQUE FRANCISCO J. SENIOR HERNÁNDEZ POSITION: ALTERNATE DIRECTOR NAME: JOAQUÍN BALCÁRCEL SANTA CRUZ POSITION: ALTERNATE DIRECTOR NAME: JORGE AGUSTÍN LUTTEROTH ECHEGOYEN POSITION: ALTERNATE DIRECTOR NAME: RAFAEL CARABIAS PRÍNCIPE POSITION: ALTERNATE DIRECTOR NAME: SALVI RAFAEL FOLCH VIADERO POSITION: ALTERNATE DIRECTOR NAME: FÉLIX JOSÉ ARAUJO RAMÍREZ POSITION: ALTERNATE DIRECTOR NAME: LEOPOLDO GÓMEZ GONZÁLEZ BLANCO POSITION: ALTERNATE DIRECTOR NAME: FRANCISCO JOSÉ CHEVEZ ROBELO POSITION: ALTERNATE DIRECTOR NAME: JUAN PABLO ANDRADE FRICH POSITION: ALTERNATE DIRECTOR NAME: JOSÉ LUIS FERNÁNDEZ FERNÁNDEZ POSITION: ALTERNATE DIRECTOR NAME: LUCRECIA ARAMBURUZABALA LARREGUI POSITION: ALTERNATE DIRECTOR NAME: ALBERTO MONTIEL CASTELLANOS POSITION: ALTERNATE DIRECTOR NAME: RAÚL MORALES MEDRANO POSITION: ALTERNATE DIRECTOR NAME: JOSÉ LUIS FERNÁNDEZ FERNÁNDEZ POSITION: ALTERNATE DIRECTOR NAME: HERBERT ALLEN III POSITION: SECRETARY OF THE BOARD OF DIRECTORS NAME: RICARDO MALDONADO YÁÑEZ ANALYSIS OFINVESTMENTS IN SHARES SUBSIDIARIES CONSOLIDATED Final Printing NUMBER % COMPANY NAME MAIN ACTIVITIES OF SHARES OWNERSHIP 1 CORPORATIVO VASCO DE QUIROGA, PROMOTION AND DEVELOPMENT OF S.A. DE C.V. COMPANIES 72,241,456 100.00 2 CVQ ESPECTACULOS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 17,816,698 100.00 3 DTH EUROPA, S.A. PROMOTION AND DEVELOPMENT OF COMPANIES 1,080,182 90.25 4 EDITORA FACTUM, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 836,701,334 100.00 5 EDITORIAL TELEVISA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 1,530,260 100.00 6 FACTUM MAS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 5,162,811,261 91.18 7 GRUPO DISTRIBUIDORAS INTERMEX, DISTRIBUTION OF BOOKS S.A. DE C.V. AND MAGAZINES 272,600,905 100.00 8 CAMPUS AMERICA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 418,881,442 100.00 9 PROMO-INDUSTRIAS PROMOTION AND DEVELOPMENT OF METROPOLITANAS, S.A. DE C.V. COMPANIES 5,202,931 100.00 10 SISTEMA RADIOPOLIS, S.A. DE C.V. COMMERCIALIZATION OF RADIO PROGRAMMING 76,070,313 50.00 11 TELEPARABOLAS, S.L. MAINTENANCE OF PARABOLIC DISHES 1,500 100.00 12 TELESISTEMA MEXICANO, S.A. DE C.V. COMMERCIALIZATION OF TELEVISION 149,442,880 100.00 13 TELEVISA ARGENTINA, S.A. COMMERCIAL OPERATION OF TELEVISION 1,425,000 95.00 14 TELEVISA JUEGOS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 1,011,235 100.00 15 TELEVISION INDEPENDIENTE DE PROMOTION AND DEVELOPMENT OF MEXICO, S.A. DE C.V. COMPANIES 35,272,217 100.00 16 PAXIA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 49 98.00 17 CAPITALIZED INTEGRAL COST OF FOR THE YEARS 1994, 1995, 1 - - FINANCING ANALYSIS OFINVESTMENTS IN SHARES ASSOCIATES CONSOLIDATED Final Printing TOTAL AMOUNT NUMBER % (Thousands of Mexican Pesos) COMPANY NAME MAIN ACTIVITIES OF SHARES OWNERSHIP ACQUISITION BOOK COST VALUE 1 ARGOS COMUNICACION, S.A. DE C.V. OPERATION AND/OR BROADCASTING OF T.V. 33,000,000 30.00 137,000 48,711 2 DIBUJOS ANIMADOS MEXICANOS PRODUCTION OF DIAMEX, S.A. DE C.V. ANIMATED CARTOONS 1,735,560 49.00 4,384 774 3 EDITORIAL CLIO, LIBROS Y VIDEOS, PUBLISHING AND PRINTING S.A. DE C.V. OF BOOKS AND MAGAZINES 3,227,050 30.00 32,270 13,540 4 ENDEMOL MEXICO, S.A. DE C.V. COMMERCIALIZATION OF TELEVISION PROGRAMMING 25,000 50.00 25 20,421 5 MAS FONDOS, S.A. DE C.V. MUTUAL FUND DISTRIBUTION COMPANY 99,758 40.84 99,758 5,898 6 METROS CUBICOS, S.A. DE C.V. PORTAL INTERNET 2,089,343 18.65 43,031 4,220 7 OCESA ENTRETENIMIENTO, S.A. DE LIVE ENTERTAINMENT IN C.V. MEXICO 14,100,000 40.00 1,062,811 465,024 8 CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A. DE C.V. CARRIER AIRLINE 15 25.00 325,270 218,256 9 GESTORA DE INVERSIONES COMMERCIALIZATION OF AUDIOVISUALES, S.A. TELEVISION PROGRAMMING 9,234,405 40.00 2,091,656 1,068,624 10 TELEVISORA DEL YAQUI, S.A. DE C.V. OPERATION AND/OR BROADCASTING OF T.V. 4,124,986 15.00 412 7,558 11 TELEVISA EMI MUSIC, S.A DE C.V. MUSIC RECORDING 25 50.00 25 (13,158) 12 TELEVISION INTERNACIONAL, S.A. DE C.V. TV CABLE TRANSMITION 4,343,399 50.00 1,028,822 282,929 TOTAL INVESTMENT IN ASSOCIATES 4,825,464 2,122,797 OTHER PERMANENT INVESTMENTS 4,037,282 TOTAL 4,825,464 6,160,079 CREDITS BREAKDOWN (Thousands of Mexican Pesos) CONSOLIDATED Final Printing AMORTIZATION OF CREDITS DENOMINATED IN PESOS (Thousands of $) AMORTIZATION OF CREDITS IN FOREIGN CURRENCY (Thousands of $) WITH FOREIGN DATE OF AMORTIZATION INTEREST TIME INTERVAL TIME INTERVAL CREDIT TYPE / INSTITUTION INSTITUTION CONTRACT DATE RATE CURRENT UNTIL 1 UNTIL 2 UNTIL 3 UNTIL 4 UNTIL 5 CURRENT UNTIL 1 UNTIL 2 UNTIL 3 UNTIL 4 UNTIL 5 YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR BANKS FOREIGN TRADE SECURED COMMERCIAL BANKS BANAMEX, S.A. NA 4/20/2006 4/20/2016 8.74 2,100,000 BANAMEX, S.A. NA 10/22/2004 4/23/2012 10.35 500,000 500,000 1,000,000 SANTANDER SERFIN NA 4/21/2006 4/21/2016 8.98 1,400,000 BANAMEX, S.A. NA 5/17/2004 5/21/2009 9.70 1,162,460 BANAMEX, S.A. NA 5/6/2003 5/1/2008 8.93 480,000 BANK OF AMERICA YES 3/31/2000 3/31/2010 6.61 271 271 541 27,538 SUNTRUST BANK MIAMI, NATIONAL YES 5/1/1999 4/1/2008 4.50 4,321 LEASING DE COLOMBIA YES 6/28/2004 6/28/2009 13.79 19 19 267 OTHER TOTAL BANKS - 480,000 1,162,460 500,000 500,000 4,500,000 290 4,611 808 27,538 - - STOCK MARKET LISTED STOCK EXCHANGE UNSECURED SECURED PRIVATE PLACEMENTS UNSECURED HOLDERS NA 5/9/2007 5/11/2037 8.93 4,500,000 HOLDERS YES 9/14/2001 9/13/2011 8.41 777,287 HOLDERS YES 3/11/2002 3/11/2032 8.94 3,240,900 HOLDERS YES 3/18/2005 3/18/2025 6.97 6,481,800 HOLDERS YES 9/19/2003 9/19/2013 9.86 121,544 SECURED TOTAL STOCK MARKET 0 0 0 0 0 4,500,000 0 0 0 0 0 10,621,531 SUPPLIERS VARIOUS NA 31/06/2007 31/06/2008 1,609,127 VARIOUS YES 31/06/2007 31/06/2008 1,934,817 TOTAL SUPPLIERS - 1,609,127 - 1,934,817 - OTHER LOANS WITH COST (S103 AND S30) VARIOUS VARIOUS YES 9/8/2000 9/8/2015 44,322 46,933 102,321 114,729 128,640 727,844 TOTAL OTHER LOANS WITH COST - 44,322 46,933 102,321 114,729 128,640 727,844 OTHER CURRENT LIABILITIES WHITHOUT COST (S26) VARIOUS NA 1,725,724 VARIOUS YES 698,675 TOTAL CURRENT LIABILITIES WHITHOUT COST - 1,725,724 - 698,675 - TOTAL - 3,814,851 1,162,460 500,000 500,000 9,000,000 44,612 2,685,036 103,129 142,267 128,640 11,349,375 NOTES THE EXCHANGE RATES FOR THE CREDITS DENOMINATEDIN FOREIGN CURRENCY WERE AS FOLLOWS: $10.8030PESOS PER U.S. DOLLAR 0.0055PESOS PER COLOMBIAN PESO MONETARY FOREIGN CURRENCY POSITION (Thousands of Mexican Pesos) CONSOLIDATED Final Printing DOLLARS OTHER CURRENCIES TOTAL TRADE BALANCE THOUSANDS THOUSANDS THOUSANDS THOUSANDS THOUSANDS OF DOLLARS OF PESOS OF DOLLARS OF PESOS OF PESOS MONETARY ASSETS 2,577,516 27,844,905 158,657 1,713,972 29,558,877 LIABILITIES POSITION 1,328,168 14,348,199 47,016 507,914 14,856,113 SHORT-TERM LIABILITIES POSITION 209,503 2,263,261 46,508 502,426 2,765,687 LONG-TERM LIABILITIES POSITION 1,118,665 12,084,938 508 5,488 12,090,426 NET BALANCE 1,249,348 13,496,706 111,641 1,206,058 14,702,764 NOTES CURRENT ASSETS INCLUDEU.S.$265, RELATEDTOA LONG-TERMACCOUNT RECEIVABLE,AND U.S.$70,196THOUSAND DOLLARS OF LONG-TERMNOTES RECEIVABLE WHICH ARE CLASSIFIED AS NON-CURRENT ASSETS. THE EXCHANGE RATES USED FOR TRANSLATION WERE AS FOLLOWS : PS. 10.8030PESOS PER U.S. DOLLAR 14.6197PESOS PER EURO 3.5051PESOS PER ARGENTINEAN PESO 0.0205PESOS PER CHILEAN PESO 10.8030PESOS PER PANAMANIAN BALBOA 0.0055PESOS PER COLOMBIAN PESO 3.4111PESOS PER PERUVIAN NUEVO SOL 10.8030 PESOS PER ECUADORIAN SUCRE 0.0050 PESOS PER VENEZUELAN BOLIVAR 8.8000PESOS PER SWISS FRANC THE FOREIGN CURRENCY OF LONG-TERMLIABILITIES FOR PS.12,090,426ARE REPORTED AS FOLLOWS: REF S27 LONG-TERM LIABILITIES PS. 11,723,411 REF S69 OTHER LONG-TERM LIABILITIES PS.367,015 RESULT FROM MONETARY POSITION (Thousands of Mexican Pesos) CONSOLIDATED Final Printing (ASSET) LIABILITY MONTHLY MONTH MONETARY MONETARY MONETARY MONTHLY PROFIT ASSETS LIABILITIES POSITION INFLATION AND (LOSS) JANUARY 47,081,430 28,070,275 (19,011,155) 0.51 (98,174) FEBRUARY 39,029,517 20,096,022 (18,933,495) 0.27 (52,919) MARCH 45,312,049 30,401,078 (14,910,971) 0.21 (32,267) APRIL 46,105,289 27,332,084 (18,773,205) 0.00 11,208 MAY 44,203,119 30,668,860 (13,534,259) (0.48) 66,020 JUNE 46,171,660 35,131,805 (11,039,855) 0.12 (13,248) RESTATEMENT - 223 CAPITALIZATION - - FOREIGN CORP. - (9,220) OTHER - 119,878 TOTAL (8,499) OTHER CONCEPTS: CAPITALIZED RESULT FOR MONETARY POSITION 0 NOTES THE AMOUNT REFLECTED IN "OTHER" INCLUDES: (PS.21,033),FROM MONETARY POSITION DERIVED FROMDEFERRED TAXES, WHICH WAS CLASSIFIED IN THEDEFERRED INCOME TAX PROVISION IN ACCORDANCE WITH THE GUIDELINES PROVIDED BY BULLETIN D-4 FOR DEFERRED TAXES, PS.16,510, OF A MONETARY EFFECT ACCOUNTED FOR AS ACCUMULATED OTHER COMPREHENSIVE RESULT AND PS. 124,658, REGISTERED IN OTHER EXPENSES NET. DEBT INSTRUMENTS CONSOLIDATED Final Printing FINANCIAL LIMITED BASED IN ISSUED DEED AND/OR TITLE THE AGREEMENTS OF THEU.S.$300 MILLION (OF WHICH APPROXIMATELY U.S.$71.9 MILLION ARE OUTSTANDING AS OF JUNE 30, 2007), U.S.$600 MILLION, U.S.$300 MILLIONAND PS.4, GRUPO TELEVISA, S.A.B. WITH MATURITY IN2011, 2025, 2032 AND 2037, RESPECTIVELY, CONTAIN CERTAIN COVENANTS THAT LIMIT THE ABILITY OF THE COMPANY AND ITS SUBSIDIARIES ENGAGED IN TELEVISION OPERATIONS TO INCUR OR ASSUME LIENS, PERFORM SALE AND LEASEBACK TRANSACTIONS, AND CONSUMMATE CERTAIN MERGERS, CONSOLIDATIONS OR SIMILAR TRANSACTIONS. THE AGREEMENT OF THE U.S.$(OF WHICH APPROXIMATELY U.S.$11.3 MILLION ARE OUTSTANDING AS OF JUNE 30, 2007), ISSUED BY INNOVA, S. DE R.L. DE C.V. ("INNOVA") WITH MATURITY IN 2013, CONTAINS CERTAIN COVENANTS THAT LIMITTHE ABILITY OF INNOVA AND ITS RESTRICTED SUBSIDIARIES WITH RESPECT TO INDEBTEDNESS,LIENS, SALES AND LEASEBACKS, RESTRICTED PAYMENTS, ASSET SALES, AND CERTAIN MERGERS, CONSOLIDATIONS AND SIMILAR TRANSACTIONS. ACTUAL SITUATION OF FINANCIAL RESTRICTIONS AT JUNE 30, 2007, TELEVISA WAS IN COMPLIANCE WITH THE FINANCIAL RESTRICTIONS OF THE CONTRACTS RELATED TO THE LONG-TERM SENIOR NOTES DESCRIBED ABOVE. PLANTS, COMMERCE CENTERS OR DISTRIBUTION CENTERS CONSOLIDATED Final Printing PLANT OR CENTER ECONOMIC ACTIVITY PLANT UTILIZATION CAPACITY (%) TELEVISION: 0 0 CORPORATIVO SANTA FE HEADQUARTERS 0 0 TELEVISA SAN ANGEL PRODUCTION AND BROADCASTING PROGRAMMING. 0 0 TELEVISA CHAPULTEPEC PRODUCTION AND BROADCASTING PROGRAMMING. 0 0 REAL ESTATE LAND AND UNOCCUPIED, BUILDING, 0 0 PARKING LOTS, ADMINISTRATIVE 0 0 OFFICES, RADIO ANTENNAS, 0 0 TELEVISION STATIONS FACILITIES. 0 0 TRANSMISSION STATIONS BROADCASTER STATIONS. 0 0 PUBLISHING: 0 0 EDITORIALS ADMINISTRATION, SALES, PRODUCTION, 0 0 STORAGE AND DISTRIBUTION OF 0 0 MAGAZINES AND NEWSPAPERS. 0 0 RADIO: 0 0 SISTEMA RADIOPOLIS, S.A. DE C.V. BROADCASTER STATIONS. 0 0 CABLE TELEVISION: 0 0 CABLEVISION, S.A. DE C.V. CABLE TELEVISION, SIGNAL CONDUCTION 0 0 AND TRANSMISSION EQUIPMENT. 0 0 OTHER BUSINESSES: 0 0 IMPULSORA DEL DEPORTIVO - SOCCER, SOCCER TEAMS, TRAINING 0 0 NECAXA, S.A. DE C.V. AND CLUB FACILITIES, ADMINISTRATIVE OFFICES AND 0 0 DE FUTBOL AMERICA, S.A. DE C.V. THE AZTECA STADIUM. 0 0 NOTES MAIN RAW MATERIALS CONSOLIDATED Final Printing MAIN MAIN DOM. COST DOMESTIC SUPPLIERS FOREIGN SUPPLIERS SUBST. PRODUCTION (%) PROGRAMS AND FILMS ALAMEDA FILMS, S.A. 1.53 CINEMATOGRAFICA RODRIGUEZ, S.A. 1.02 DISTRIBUIDORA MUNDIAL DE VIDEOS, S.A. 0.36 COMISION CENTRAL SINDICALIZADA 0.21 DISTRIBUIDORA RO- MARI, S.A. DE C.V. 0.59 F. MIER, S.A. 0.09 GUSSI, S.A. DE C.V. 1.13 GREGORIO WALERSTEIN WEINSTOCK 0.23 NUVISION, S.A. 2.59 PELICULAS Y VIDEOS INTERNA- CIONALES 0.14 PELICULASRODRI- GUEZ, S.A. 0.84 PRODUCCIONES GALUBI, S.A. 0.64 SECINE, S.A. DE C.V. 0.42 OTHER 1.78 PROGRAMS AND FILMS ALLIANCE ATLAN- TIS INTERNATIONAL DISTRIBUTION NO 0.85 BUENAVISTA INTERNATIONAL, INC. NO 0.83 CONSTELLATION PICTURES, INC. NO 0.71 CROMOSOMA, S.A. NO 0.45 DREAMWORKS LLC. NO 1.95 G. TEN CORPORATION, INC. NO 0.32 HALLMARK ENTER- TAINMENT NO 0.77 INDEPENDENT INTERNATIONAL T.V. INC. NO 1.65 MARATHON INTERNATIONAL NO 0.31 METRO GOLDWYN MAYER INTERNATI- ONAL NO 4.76 MORGAN CREEK INTERNATIONAL, INC. NO 0.18 MOVIEMEX INTERNATIONAL, INC. NO 2.35 MTV NETWORKS A DIVISION OF VIACON, INT. NO 3.25 MULTIFILMS BV NO 0.64 NELVANA INTERNATIONAL LIMITED NO 1.63 PARAMOUNT PICTURES, CORP. NO 4.24 POKEMON USA, INC. NO 0.32 SONORAFORD, LLC. NO 0.47 SONY PICTURES TELEVISION INTERNATIONAL NO 13.90 STUDIO CANAL IMAGE NO 0.28 TELEMUNDO INTERNATIO- NAL, LLC. NO 0.72 TOEI ANIMATION CO., LTD NO 0.57 TOP ENTERTAINMENT PRODUCTS NO 0.75 TWENTIETH CEN- TURY FOX, INC. NO 7.94 UNIVERSAL STUDIOS INTER- NATIONAL, B.V. NO 14.04 WARNER BROS. INTERNATIONAL TELEVISION NO 17.08 VENTURA FILMS DISTRIBUTORS B.V. NO 0.30 TV ASAHI CORPORATION NO 0.44 CBS ESTUDIOS, INC. NO 4.61 CORPORACION FILMICA MEXICANA NO 0.11 HASBRO, S.A. NO 0.11 NEW MAGIC COMUNICATIONS, INC. NO 0.13 PORCHLIGHT ENTERTAINMENT, INC. NO 0.11 ZACH MOTION PICTURES, INC. NO 0.14 OTHER 1.52 COAXIAL CABLE RG MAYA 60 NACIONAL DE CONDUCTORES, S.A. DE C.V. 3.39 HILTIBOLT HILTIMEXICANA, S.A. DE C.V. NO 0.01 SWITCH CABLENETWORK MEXICO NO 0.01 TWO OUTLET DEVICE AC 200 TVC CORPORATION YES 0.02 DECODER MOTOROLA, INC. NO 53.84 COUCHE PAPER BULKLEY DUNTON 2.33 MAG PAPER 0.47 PAPELERA PROGRESO, S.A. 0.24 SUMINISTROS BROM, S.A. 0.36 TORRAS PAPEL, S.A. 0.18 PAPELERA LOZANO 0.24 COUCHE PAPER STORAM ENSON SI 3.98 BULKLEY DUNTON SI 26.04 M REAL SI 2.97 MYLLIKOSKI PAPEL SI 4.68 BOWATER, INC. SI 0.16 UPM SI 9.67 INPACEL SI 0.17 PAPER AND IMPRESSION PRODUCTORA CO- MERCIALIZADORA Y EDITORES DE LI- BROS , S.A. DE C.V. 6.68 OFFSET MULTICOLOR, S.A. 11.37 IMPRESOS MOINO 1.34 PROCESOS IND DE PAPEL, S.A. 1.48 BARNICES PARA EDICIONES DE LIBROS, S.A. 0.62 SERVICIOS PRO- FESIONALES DE IMPRESIÓN, S.A. DE C.V. 1.45 METROCOLOR DE MEXICO 0.59 REPRODU- CCIONES FOTOME- CANICAS 1.35 GRAFICA LA PRENSA, S.A. 0.16 QUEBECOR WORLD MEXICO 0.71 REFORSA 2.86 METROCOLOR 0.34 FORMADORES Y EDITORES DE LIBROS 1.01 LITOGRAFICA ROMA, S.A. 0.02 PAPER AND IMPRESSION PRO-OFFSET EDI- TORIAL, LTDA. SI 0.48 EDITORES, S.A. SI 0.58 EDITORIAL LA PATRIA, S.A. SI 0.77 PRINTER COLOM- BINA, S.A. SI 0.78 QUEBECOR SI 5.23 BULKLEY DUNTON SI 8.95 GRUPO OP GRAFICAS, S.A. SI 1.92 ZETTA COMUNICACIO- NES,S.A SI 0.05 NOTES SALES DISTRIBUTION BY PRODUCT SALES CONSOLIDATED Final Printing NET SALES MARKET MAIN MAIN PRODUCTS VOLUME AMOUNT SHARE TRADEMARKS CUSTOMERS (%) DOMESTIC SALES INTERSEGMENT ELIMINATIONS (501,754) TELEVISION BROADCASTING: PROGRAMMING HALF HOURS PRODUCED (DOMESTIC) ADVERTISED TIME SOLD (HALF HOURS) 3 8,446,667 TELEFONOS DE MEXICO, S.A.B. DE C.V. COMPAÑÍA PROCTER & GAMBLE DE MEXICO, S. DE R. L. DE C.V. THE COCA-COLA EXPORT CORPORATION SUCURSAL EN MEXICO BIMBO, S.A. DE C.V. MARCAS NESTLE, S.A. DE C.V. S.C. JOHNSON AND SON, S.A. DE C.V. KIMBERLY CLARK DE MEXICO, S.A. DE C.V. DANONE DE MEXICO, S.A. DE C.V. SABRITAS, S. DE R.L. DE C.V. PEPSI COLA MEXICANA, S. DE R.L. DE C.V. COMPAÑÍA CERVECERA DEL TROPICO, S.A. DE C.V. KELLOGG COMPANY MEXICO, S. DE R.L. DE C.V. OTHER INCOME 59,397 VARIOUS PAY TELEVISION NETWORKS: SALE OF SIGNALS 541,680 T.V. CABLE, S.A. DE C.V. OPERADORA CENTRAL DE CABLE, S.A. DE C.V. MEGA CABLE, S.A. DE C.V. OPERADORA DEL PACIFICO DE CABLE, S.A. DE C.V. TELEVISION INTERNACIONAL, S.A. DE C.V. OPERADORA DE CABLE DE OCCIDENTE, S.A. DE C.V. TELEVICABLE DEL CENTRO, S.A. DE C.V. CABLE COMUNICACIÓN DE MERIDA, S.A. DE C.V. CABLE NET INTERNATIONAL, S.A. DE C.V. TELECABLE DE CHIHUAHUA, S.A. DE C.V. ADVERTISED TIME SOLD 72,343 BECLE DE MEXICO, S.A. DE C.V. TOYOTA MOTORS SALE DE MEXICO, S. DE R.L. DE C.V. UNO Y MEDIO PUBLICIDAD MEXICO, S. DE R.L. DE C.V. SUAVE Y FACIL, S.A. DE C.V. TELEFONOS DE MEXICO, S.A.B. DE C.V. COMBE DE MEXICO, S. DE R.L. DE C.V. OLABUENAGA CHEMISTRI, S.A. DE C.V. DISTRIBUIDORES TOYOTA MEXICO, A.C. MARCAS NESTLE, S.A. DE C.V. PUBLISHING: MAGAZINE CIRCULATION 28,139 432,114 TV Y NOVELAS MAGAZINE, GENERAL PUBLIC (AUDIENCE) MEN´S HEALTH MAGAZINE, DEALERS VANIDADES MAGAZINE COMMERCIAL CENTERS (MALLS) COSMOPOLITAN MAGAZINE NATIONAL GEOGRAPHIC MAGAZINE TU MAGAZINE REBELDE MAGAZINE SOY AGUILA MAGAZINE AUTOMOVIL PANAMERICANO MAGAZINE MUY INTERESANTE MAGAZINE BIG BANG MAGAZINE SOCCERMANIA MAGAZINE COCINA FACIL MAGAZINE PUBLISHING 358,559 FRABEL, S.A. DE C.V. KIMBERLY CLARK DE MEXICO, S.A. DE C.V. DILTEX, S.A. DE C.V. FABRICAS DE CALZADO ANDREA, S.A. DE C.V. BAYER DE MEXICO, S.A. DE C.V. DISTRIBUIDORA LIVERPOOL, S.A. DE C.V. MEDIA PLANNING, S.A. DE C.V. THE COCA-COLA EXPORT CORPORATION SUCURSAL EN MEXICO TELEFONOS DE MEXICO, S.A.B. DE C.V. COMPAÑIA PROCTER & GAMBLE DE MEXICO, S. DE R.L DE C.V. OTHER INCOME 6,466 VARIOUS PUBLISHING DISTRIBUTION: 5,106 106,064 MAGAZINE: GENERAL PUBLIC (AUDIENCE) "MAESTRA DE PREESCOLAR" DEALERS "EL SOLITARIO" COMMERCIAL CENTERS (MALLS) "GQ MEXICO" "REVISTA DEL CONSUMIDOR" "ENTREPRENEUR" "RECETARIO COLECCIONABLE" SKY MEXICO DTH BROADCAST SATELLITE 3,814,769 SKY SUBSCRIBERS PAY PER VIEW 145,896 CHANNEL COMMERCIALIZATION 44,693 COMBE DE MEXICO, S. DE R.L. DE C.V. PEGASO PCS, S.A. DE C.V. TELEFONOS DE MEXICO, S.A.B. DE C.V. L.G. ELECTRONICS MEXICO, S.A DE C.V. CABLE TELEVISION: DIGITAL SERVICE 937,285 CABLEVISION SUBSCRIBERS INTERNET SERVICES 148,325 SERVICE INSTALLATION 14,803 PAY PER VIEW 11,049 CHANNEL COMMERCIALIZATION 18,415 L.G. ELECTRONICS MEXICO, S.A DE C.V. OTHER 6,136 COMBE DE MEXICO, S. DE R.L. DE C.V. TOYOTA SALES DE MEXICO, S. DE R.L. DE C.V. OTHER BUSINESSES: DISTRIBUTION, RENTALS, AND SALE OF MOVIE RIGHTS 275,611 CINEPOLIS DEL PAÍS, S.A. DE C.V. CINEMAS DE LA REPUBLICA, S.A. DE C.V. OPERADORA DE CINEMAS, S.A. DE C.V. LATIN AMERICA MOVIE THEATRES, S.A. PI DE C.V. CINEMARK DE MEXICO, S.A. DE C.V. QUALITY FILMS, S. DE R.L. DE C.V. GENERAL PUBLIC (AUDIENCE) SPECIAL EVENTS AND SHOW PROMOTION 261,404 AMERICA GENERAL PUBLIC (AUDIENCE) ESTADIO AZTECA FEDERACION MEXICANA DE FUTBOL, A.C. INTERNET SERVICES 152,167 ESMAS.COM RADIOMOVIL DIPSA, S.A. DE C.V. PEGASO PCS, S.A. DE C.V. MYALERCOM, S.A. IUSACELL, S.A. DE C.V. INTEL TECNOLOGIA DE MEXICO, S.A. DE C.V. GAMING 214,866 PLAY CITY GENERAL PUBLIC (AUDIENCE) MULTIJUEGOS ADVERTISED TIME SOLD IN RADIO 179,941 PEGASO, PCS, S.A. DE C.V. DISTRIBUIDORA KROMA, S.A. DE C.V. PROPIMEX, S.A.DE C.V. BBVA BANCOMER, S.A. UNILEVER DE MEXICO, S. DE R.L. DE C.V. COOPERATIVA LA CRUZ AZUL, S.C.L. CORPORACION NORTEAMERICANA, S.A. DE C.V. AEROVIAS DE MEXICO, S.A. DE C.V. BANCO MERCANTIL DEL NORTE, S.A. OFFICE DEPOT DE MEXICO, S.A. DE C.V. FOREIGN SALES INTERSEGMENT ELIMINATIONS (7,203) TELEVISION BROADCASTING: ADVERTISING TIME SOLD 187,142 HORIZON MEDIA, INC. BBD&O MINDSHARE MEDIAEDGE, CIA. GSD&M ADVERTISING TBWA CHIAT OMD OTHER INCOME 49,019 VARIOUS PAY TELEVISION NETWORKS: SALES OF SIGNALS 187,452 DIRECTV LATIN AMERICA GALAXY ENTERTAINMENT DE VZLA, C.A. DIRECTV. DIRECTV CHILE TELEVISION DIRECTV ARGENTINA ECHOSTAR SATELLITE CORPORATION ADVERTISING TIME SOLD 31,746 LIZ ADVERTISING, INC. CAPITAL MEDIA GROUP, INC. LA KD ENTERTAINMENT NRD MEDIA PROGRAMMING EXPORT: PROGRAMMING AND ROYALTIES 1,102,991 TELEVISA CORPORACIONVENEZOLANA DE TELEVISION TELEVISA ANTENA 3 DE TELEVISION, S.A. TELEVISA CORPORACION TELEVEN, S.A. TELEVISA PROCTER & GAMBLE HELLAS, LTD TELEVISA TELEVISION ESPAÑOLA, S.A. TELEVISA RED UNO BOLIVIA, S.A. PUBLISHING: MAGAZINE CIRCULATION 21,541 302,680 T.V. Y NOVELAS MAGAZINE GENERAL PUBLIC (AUDIENCE) NATIONAL GEOGRAPHIC MAGAZINE DEALERS REBELDE MAGAZINE COMMERCIAL CENTERS (MALLS) VANIDADES MAGAZINE COSMOPOLITAN MAGAZINE TUMAGAZINE CARAS MEGAZINE MAXIM MEGAZINE CONDORITO MEGAZINE PUBLISHING 281,041 PROCTER & GAMBLE L´OREAL DR. PEPPER ESTEE LAUDER JOHNSON & JOHNSON P & G PRESTIGE PUBLISHING DISTRIBUTION: 8,049 123,555 SELECCIONES MAGAZINE GENERAL PUBLIC (AUDIENCE) HOLA MAGAZINE DEALERS VEA MAGAZINE COMMERCIAL CENTERS (MALLS) EL CUERPO HUMANO MAGAZINE EL FEDERAL MAGAZINE COLECCIONES RPP MAGAZINE SEMANA MAGAZINE TV GRAMA MAGAZINE TOTAL 18,005,319 SALES DISTRIBUTION BY PRODUCT FOREIGN SALES CONSOLIDATED Final Printing NET SALES MAIN MAIN PRODUCTS VOLUME AMOUNT DESTINATION TRADEMARKS CUSTOMERS FOREIGN SALES TELEVISION BROADCASTING: ADVERTISING TIME SOLD 32,626 UNITED STATES OF AMERICA HORIZON MEDIA, INC. BBD&O MINDSHARE MEDIAEDGE, CIA. GSD&M ADVERTISING TBWA CHIAT OMD OTHER INCOME 48,125 UNITED STATES OF AMERICA VARIOUS PAY TELEVISION NETWORKS: SALES OF SIGNALS 138,218 SPAIN DIRECTV LATIN AMERICA ARGENTINA GALAXY ENTERTAINMENT DE VZLA, C.A. DIRECTV. CHILE DIRECTV CHILE TELEVISION GUATEMALA DIRECTV ARGENTINA COLOMBIA ECHOSTAR SATELLITE CORPORATION UNITED STATES OF AMERICA PROGRAMMING EXPORT: PROGRAMMING AND ROYALTIES 1,102,991 UNITED STATES OF AMERICA TELEVISA CORPORACIONVENEZOLANA DE TELEVISION CENTRAL AMERICA TELEVISA ANTENA 3 DE TELEVISION, S.A. CARIBBEAN TELEVISA CORPORACION TELEVEN, S.A. EUROPE TELEVISA PROCTER & GAMBLE HELLAS, LTD SOUTH AMERICA TELEVISA TELEVISION ESPAÑOLA, S.A. AFRICA TELEVISA RED UNO BOLIVIA, S.A. ASIA TELEVISA SUBSIDIARIES ABROAD TELEVISION BROADCASTING: ADVERTISING TIME SOLD 154,516 UNITED STATES OF AMERICA HORIZON MEDIA, INC. BBD&O MINDSHARE MEDIAEDGE, CIA. GSD&M ADVERTISING TBWA CHIAT OMD OTHER INCOME 894 UNITED STATES OF AMERICA VARIOUS PAY TELEVISION NETWORKS: SALES OF SIGNALS 49,234 SPAIN DIRECTV LATIN AMERICA ARGENTINA GALAXY ENTERTAINMENT DE VZLA, C.A. DIRECTV CHILE DIRECTV CHILE TELEVISION GUATEMALA DIRECTV ARGENTINA COLOMBIA ECHOSTAR SATELLITE CORPORATION UNITED STATES OF AMERICA ADVERTISING TIME SOLD 31,746 LIZ ADVERTISING, INC. CAPITAL MEDIA GROUP, INC. LA KD ENTERTAINMENT NRD MEDIA PUBLISHING: MAGAZINE CIRCULATION 21,541 302,680 GUATEMALA AND COSTA RICA T.V. Y NOVELAS MAGAZINE GENERAL PUBLIC (AUDIENCE) UNITED STATES OF AMERICA NATIONAL GEOGRAPHIC MAGAZINE DEALERS PANAMA REBELDE MAGAZINE COMMERCIAL CENTERS (MALLS) SOUTH AMERICA VANIDADES MAGAZINE CENTRAL AMERICA COSMOPOLITAN MAGAZINE TUMAGAZINE CARAS MAGAZINE CONDORITO MAGAZINE MAXIM MAGAZINE PUBLISHING 281,041 PROCTER & GAMBLE L´OREAL DR. PEPPER ESTEE LAUDER JOHNSON & JOHNSON P & G PRESTIGE PUBLISHING DISTRIBUTION: 8,049 123,555 PANAMA SELECCIONES MAGAZINE GENERAL PUBLIC (AUDIENCE) SOUTH AMERICA HOLA MAGAZINE DEALERS VEA MAGAZINE COMMERCIAL CENTERS (MALLS) EL CUERPO HUMANO MAGAZINE EL FEDERAL MAGAZINE COLECCIONES RPP MAGAZINE SEMANA MAGAZINE TV GRAMA MAGAZINE INTERSEGMENT ELIMINATIONS (7,203) TOTAL 29,590 2,258,423 PROJECTS INFORMATION (PROJECT, AMOUNT EXERCISED AND PROGRESS PERCENTAGE) CONSOLIDATED Final Printing MAJOR INVESTMENT PROJECTS OF GRUPO TELEVISA, S.A.B. AND ITS SUBSIDIARIESATJUNE 30, 2007, INCLUDE THE FOLLOWING (MILLIONS OF U.S. DOLLARS AND MEXICAN PESOS): DESCRIPTION AUTHORIZED AMOUNT EXERCISED AMOUNT PROGRESS % U.S. DOLLAR DENOMINATED PROJECTS: DIGITALIZATION OF THE CABLE TELEVISION NETWORK U.S.$ 219.2 U.S.$ 190.8 87% GAMING BUSINESS PROJECTS 37.1 31.9 86% INFORMATION TECHNOLOGY PROJECTS OF CABLE TELEVISION 22.7 19.6 86% TECHNICAL EQUIPMENT FOR T.V. STATIONS 13.3 12.5 94% MEXICAN PESO DENOMINATED PROJECTS: INFORMATION TECHNOLOGY PROJECTS PS. 37.9 PS. 22.1 58% GAMING BUSINESS PROJECTS 556.0 158.6 29% FOREIGN CURRENCY TRANSLATION (INFORMATION RELATED TO BULLETIN B-15) CONSOLIDATED Final Printing MONETARY ASSETS AND LIABILITIES OF MEXICAN COMPANIES DENOMINATED IN FOREIGN CURRENCIES ARE TRANSLATED AT THE PREVAILING EXCHANGE RATE AT THE BALANCE SHEET DATE. RESULTING EXCHANGE RATE DIFFERENCES ARE RECOGNIZED IN INCOME FOR THE YEAR, WITHIN INTEGRAL COST OF FINANCING. ASSETS, LIABILITIES AND RESULTS OF OPERATIONS OF NON-MEXICAN SUBSIDIARIES ARE FIRST CONVERTED TO MEXICAN FRS, INCLUDING RESTATING TO RECOGNIZE THE EFFECTS OF INFLATION BASED ON THE INFLATION OF EACH FOREIGN COUNTRY, AND THEN TRANSLATED TO MEXICAN PESOS UTILIZING THE EXCHANGE RATE AS OF THE BALANCE SHEET DATE AT YEAR-END. RESULTING TRANSLATION DIFFERENCES ARE RECOGNIZED IN EQUITY AS PART OF THE OTHER COMPREHENSIVE INCOME OR LOSS. FINANCIAL STATEMENTS OF NON-MEXICAN OPERATIONS THAT ARE INTEGRAL TO MEXICAN OPERATIONS ARE CONVERTED TO MEXICAN FRS AND TRANSLATED TO MEXICAN PESOS BY UTILIZING THE EXCHANGE RATE OF THE BALANCE SHEET DATE AT YEAR-END FOR MONETARY ASSETS AND LIABILITIES, WITH THE RELATED ADJUSTMENT INCLUDED IN NET INCOME, AND HISTORICAL EXCHANGE RATES FOR NON-MONETARY ITEMS. IN CONNECTION WITH ITS FORMER INVESTMENT IN SHARES OF UNIVISION, THE GROUP DESIGNATEDAS AN EFFECTIVE HEDGE OF FOREIGN EXCHANGE EXPOSURE A PORTION OF THE U.S.-DOLLAR-PRINCIPAL AMOUNT WITH RESPECT TO ITS OUTSTANDING SENIOR NOTES DUE 2011, 2, WHICH AMOUNTED TO U.S.$775.5 MILLION AND U.S.$971.9 MILLION AS OF JUNE 30 AND DECEMBER 31, 2006, RESPECTIVELY. AS LONG AS THE GROUP MAINTAINED ITS NET INVESTMENT IN SHARES OF UNIVISION, A HEDGE OF THE DESIGNATED PRINCIPAL AMOUNTS OF THE GROUP´S DEBT WAS EFFECTIVE, AND ANY FOREIGN EXCHANGE GAIN OR LOSS WAS CREDITED OR CHARGED DIRECTLY TO ACCUMULATED OTHER COMPREHENSIVE RESULT IN MAJORITY STOCKHOLDERS´ EQUITY FOR MEXICAN FRS PURPOSES. ON MARCH 29, 2007, THE GROUP CASHED OUT ITS INVESTMENT IN SHARES OF UNIVISION AND THE HEDGE OF THE DESIGNATED PRINCIPAL AMOUNT OF ITS SENIOR NOTES WAS DISCONTINUED ON THAT DATE. THEREFORE, FROM THAT DATE, THE GROUP IS EXPOSED TO FOREIGN EXCHANGE GAIN OR LOSS ATTRIBUTABLE TO THE AFOREMENTIONED U.S. DOLLAR DENOMINATED DEBT, WHICH IS RECORDED AS INTEGRAL RESULT OF FINANCING IN THE GROUP´S CONSOLIDATED STATEMENT OF INCOME. THE GROUP'S FINANCIAL STATEMENTS FOR JUNE 30, 2006,HAVE BEEN RESTATED TO MEXICAN PESOS IN PURCHASING POWER AS OF JUNE 30, 2007,BY USING A RESTATEMENT FACTOR DERIVED FROM THE CHANGE IN THE NCPI, WHICH FOR 2HAD THE ALTERNATIVE WEIGHTED AVERAGE FACTOR ALLOWED UNDER MEXICAN FRS BEEN APPLIED TO RESTATE THE GROUP'S FINANCIAL STATEMENTS FOR JUNE 30, 2006, WHICH INCLUDED THE RESULTS OF MEXICAN AND NON-MEXICAN SUBSIDIARIES, THE RESTATEMENT FACTOR FOR JUNE 2 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS MEXICO CITY, D.F., JULY 23, 2007—GRUPO TELEVISA, S.A.B. (NYSE:TV; BMV: TLEVISA CPO; “TELEVISA” OR “THE COMPANY”) TODAY ANNOUNCED RESULTS FOR SECOND QUARTER 2007. THE RESULTS HAVE BEEN PREPARED IN ACCORDANCE WITH MEXICAN FINANCIAL REPORTING STANDARDS AND ARE ADJUSTED IN MILLIONS OF MEXICAN PESOS IN PURCHASING POWER AS OF JUNE 30, 2007. NET SALES CONSOLIDATED NET SALES DECREASED 3.7% TO PS.9,808.6 MILLION IN SECOND QUARTER 2007 COMPARED WITH PS.10,189.3 MILLION IN SECOND QUARTER 2006. THIS DECREASE REFLECTED LOWER SALES IN OUR TELEVISION BROADCASTING SEGMENT THAT WERE PARTIALLY OFFSET BY HIGHER SALES IN OUR OTHER BUSINESSES, SKY MEXICO, PAY TELEVISION NETWORKS, CABLE TELEVISION, PROGRAMMING EXPORTS, PUBLISHING, AND PUBLISHING DISTRIBUTION SEGMENTS. OPERATING INCOME CONSOLIDATED OPERATING INCOME DECREASED 11.9% TO PS.3,476.5 MILLION IN SECOND QUARTER 2007 COMPARED WITH PS.3,943.9 MILLION IN SECOND QUARTER 2006. THIS DECREASE WAS ATTRIBUTABLE TO LOWER SALES AND HIGHER OPERATING EXPENSES THAT WERE PARTIALLY OFFSET BY A MARGINAL DECREASE IN COST OF SALES. THE CHARGE FOR OPERATING DEPRECIATION AND AMORTIZATION WAS OF PS. 741.3 MILLION AND PS.682.6 MILLION IN SECOND QUARTER OF 2, RESPECTIVELY. MAJORITY INTEREST NET INCOME MAJORITY INTEREST NET INCOME DECREASED 15.4% TO PS.2,030.5 MILLION IN SECOND QUARTER 2007 COMPARED WITH PS.2,399.3 MILLION IN SECOND QUARTER 2006. THE NET DECREASE OF PS.368.8 MILLION REFLECTED I) A PS.467.4 MILLION DECREASE IN OPERATING INCOME, II) A PS.338.5 MILLION INCREASE IN INTEGRAL FINANCING EXPENSE, AND III) A PS.240.5 MILLION INCREASE IN MINORITY INTEREST NET INCOME. THESE UNFAVORABLE CHANGES WERE PARTIALLY OFFSET BY I) A PS.481.9 MILLION DECREASE IN OTHER EXPENSE, NET; II) A PS.76 MILLION DECREASE IN EQUITY IN LOSSES OF AFFILIATES; AND III) A PS.119.7 MILLION DECREASE IN INCOME TAXES. SECOND-QUARTER RESULTS BY BUSINESS SEGMENT THE FOLLOWING INFORMATION PRESENTS SECOND-QUARTER RESULTS ENDED JUNE 30, 2007 AND 2006, FOR EACH OF OUR BUSINESS SEGMENTS. AMOUNTS ARE PRESENTED IN MILLIONS OF MEXICAN PESOS IN PURCHASING POWER AS OF JUNE 30, 2007. TELEVISION BROADCASTING SECOND-QUARTER SALES DECREASED 15.5% TO PS.4,,839.1 MILLION IN SECOND QUARTER 2006. THIS DECREASE WAS DRIVEN BY I) THE UNFAVORABLE COMPARISON RESULTING FROM LAST YEARS’ POLITICAL CAMPAIGNS AND SOCCER WORLD CUP ADVERTISING AND II) AN UNEXPECTED SLOWDOWN IN CONSUMER SPENDING IN MEXICO, WHICH LED TO A DECLINE IN ADVERTISING REVENUES DURING THE QUARTER. SECOND-QUARTER OPERATING SEGMENT INCOME DECREASED 21% TO PS.2,476.8 MILLION COMPARED WITH PS.3,137.1 MILLION IN SECOND QUARTER 2006, AND THE MARGIN DECREASED TO 50.2% COMPARED WITH 53.7% IN SECOND QUARTER 2006. THESE RESULTS REFLECT LOWER SALES THAT WERE PARTIALLY OFFSET BY LOWER COST OF SALES AND OPERATING EXPENSES. PAY TELEVISION NETWORKS SECOND-QUARTER SALES INCREASED 28% TO PS.436.9 MILLION COMPARED WITH PS.341.4 MILLION IN SECOND QUARTER 2006. THIS INCREASE REFLECTS I) HIGHER REVENUES FROM CHANNELS SOLD IN MEXICO AND LATIN AMERICA; II) HIGHER SALES IN TUTV, OUR PAY-TELEVISION JOINT VENTURE WITH UNIVISION; AND III) HIGHER ADVERTISING SALES. SECOND-QUARTER OPERATING SEGMENT INCOME INCREASED 55.3% TO PS.262.8 MILLION COMPARED WITH PS.169.2 MILLION IN SECOND QUARTER 2006, AND THE MARGIN INCREASED TO 60.2% COMPARED WITH 49.6% IN SECOND QUARTER 2006. THESE RESULTS WERE DRIVEN BY HIGHER SALES THAT WERE PARTIALLY OFFSET BY AN INCREASE IN OPERATING EXPENSES. PROGRAMMING EXPORTS SECOND-QUARTER SALES INCREASED 8.7% TO PS.580.6 MILLION COMPARED WITH PS.534.2 MILLION IN SECOND QUARTER 2006. THIS INCREASE REFLECTS I) A 23% INCREASE IN ROYALTIES FROM UNIVISION, WHICH AMOUNTED TO US$37.5 MILLION IN SECOND QUARTER 2007 COMPARED WITH US$30.5 MILLION IN SECOND QUARTER 2006; AND II) HIGHER PROGRAMMING SALES TO EUROPE AND ASIA. THESE INCREASES WERE PARTIALLY OFFSET BY I) A NEGATIVE TRANSLATION EFFECT OF FOREIGN-CURRENCY-DENOMINATED SALES AMOUNTING TO PS.41.4 MILLION, AND II) LOWER EXPORT SALES TO LATIN AMERICA. SECOND-QUARTER OPERATING SEGMENT INCOME INCREASED 28.2% TO PS.282.6 MILLION COMPARED WITH PS.220.5 MILLION IN SECOND QUARTER 2006, AND THE MARGIN INCREASED TO 48.7% COMPARED WITH 41.3% IN SECOND QUARTER 2006. THESE RESULTS WERE DRIVEN BY HIGHER SALES AND LOWER COST OF SALES AND OPERATING EXPENSES. PUBLISHING SECOND-QUARTER SALES INCREASED 2.7% TO PS.790.2 MILLION COMPARED WITH PS.769.7 MILLION IN SECOND QUARTER 2006. THIS INCREASE REFLECTS A GREATER NUMBER OF ADVERTISING PAGES SOLD AS WELL AS HIGHER REVENUES FROM MAGAZINE CIRCULATION ABROAD. THESE INCREASES WERE PARTIALLY OFFSET BY I) A DECREASE IN THE NUMBER OF ADVERTISING PAGES SOLD IN MEXICO, AND II) A NEGATIVE TRANSLATION EFFECT OF FOREIGN-CURRENCY-DENOMINATED SALES AMOUNTING TO PS.42 MILLION. SECOND-QUARTER OPERATING SEGMENT INCOME INCREASED 0.6% TO PS.154.8 MILLION COMPARED WITH PS.153.9 MILLION IN SECOND QUARTER 2006; THE MARGIN WAS 19.6% COMPARED WITH 20% IN SECOND QUARTER 2006. THESE RESULTS WERE DRIVEN BY HIGHER SALES THAT WERE PARTIALLY OFFSET BY HIGHER COST OF SALES AND OPERATING EXPENSES. PUBLISHING DISTRIBUTION SECOND-QUARTER SALES INCREASED 16.1% TO PS.127.6 MILLION COMPARED WITH PS.109.9 MILLION IN SECOND QUARTER 2006. THIS INCREASE REFLECTS HIGHER CIRCULATION IN MEXICO AND ABROAD OF MAGAZINES PUBLISHED BY THE COMPANY. THIS INCREASE WAS PARTIALLY OFFSET BY I) LOWER CIRCULATION IN MEXICO OF MAGAZINES PUBLISHED BY THIRD PARTIES, AND II) A NEGATIVE TRANSLATION EFFECT OF FOREIGN-CURRENCY-DENOMINATED SALES AMOUNTING TO PS.9.6 MILLION. SECOND-QUARTER OPERATING SEGMENT INCOME INCREASED 117.6% TO PS.16.1 MILLION COMPARED WITH PS.7.4 MILLION IN SECOND QUARTER 2006, AND THE MARGIN INCREASED TO 12.6% COMPARED WITH 6.7% IN SECOND QUARTER 2006. THESE RESULTS REFLECT HIGHER SALES AND LOWER OPERATING EXPENSES THAT WERE PARTIALLY OFFSET BY AN INCREASE IN COST OF SALES. SKY MEXICO SECOND-QUARTER SALES INCREASED 7.5% TO PS.2,030.3 MILLION COMPARED WITH PS.1,889.2 MILLION IN SECOND QUARTER 2006. THIS INCREASE WAS ATTRIBUTABLE MAINLY TO A 7.2% INCREASE IN THE SUBSCRIBER BASE. AS OF JUNE 30, 2007, THE NUMBER OF GROSS ACTIVE SUBSCRIBERS INCREASED TO 1,490,300 (INCLUDING 104,), COMPARED WITH 1,389,800 (INCLUDING 76,) AS OF JUNE 30, 2006. SECOND-QUARTER OPERATING SEGMENT INCOME INCREASED 13.1% TO PS.991.9 MILLION COMPARED WITH PS.876.7 MILLION IN SECOND QUARTER 2006, AND THE MARGIN INCREASED TO 48.9% COMPARED WITH 46.4% IN SECOND QUARTER 2006. THESE RESULTS CAME FROM HIGHER SALES AND LOWER OPERATING EXPENSES THAT WERE PARTIALLY OFFSET BY HIGHER COST OF SALES. ON JULY 15, 2007, SKYBEGAN OPERATIONS IN CENTRAL AMERICA, SPECIFICALLY IN COSTA RICA.SKY EXPECTS TO LAUNCH OPERATIONS IN NICARAGUA SHORTLYAND SHOULD BEGIN OPERATING IN PANAMA AND THE DOMINICAN REPUBLIC IN THE 4TH QUARTER OF 2007. CABLE TELEVISION SECOND-QUARTER SALES INCREASED 17% TO PS.585.4 MILLION COMPARED WITH PS.500.5 MILLION IN SECOND QUARTER 2006. THIS INCREASE WAS ATTRIBUTABLE TO I) A 15% INCREASE IN THE SUBSCRIBER BASE, WHICH, AS OF JUNE 30, 2007, REACHED 527,136, ALL OF WHICH ARE DIGITAL SUBSCRIBERS, COMPARED WITH 458,312 SUBSCRIBERS (INCLUDING 367,435 DIGITAL SUBSCRIBERS) REPORTED FOR THE SECOND QUARTER 2006; II) A 60.1% INCREASE IN BROADBAND SUBSCRIBERS TO 121,, QUARTER 2006; AND III) A 3% AVERAGE RATE INCREASE EFFECTIVE MARCH 1, 2007. THESE INCREASES WERE PARTIALLY OFFSET BY LOWER ADVERTISING SALES. SECOND-QUARTER OPERATING SEGMENT INCOME INCREASED 4.5% TO PS.226.3 MILLION COMPARED WITH PS.216.6 MILLION IN SECOND QUARTER 2006, AND THE MARGIN DECREASED TO 38.7% COMPARED WITH 43.3% IN SECOND QUARTER 2006. THESE RESULTS REFLECTED HIGHER SALES THAT WERE PARTIALLY OFFSET BY HIGHER COST OF SALES AND OPERATING EXPENSES. ON JULY 2, 2007, CABLEVISIÓN BEGAN TO OFFER IP TELEPHONY SERVICES IN CERTAIN AREAS OF MEXICO CITY AND BY YEAR END PLANS TO OFFER THE SERVICE IN EVERY AREA IN WHICH ITS NETWORK IS BIDIRECTIONAL. OTHER BUSINESSES SECOND-QUARTER SALES INCREASED 37.6% TO PS.592.7 MILLION COMPARED WITH PS.430.7 MILLION IN SECOND QUARTER 2006. THIS INCREASE WAS ATTRIBUTABLE TO THE SALES IN OUR GAMING BUSINESS, AND HIGHER SALES IN OUR SOCCER, AND FEATURE-FILM DISTRIBUTION BUSINESSES. THESE INCREASES WERE PARTIALLY OFFSET BY LOWER SALES IN OUR RADIO AND INTERNET PORTAL BUSINESSES DUE TO LOWER REVENUES IN OUR SMS MESSAGING SERVICE. SECOND-QUARTER OPERATING SEGMENT LOSS INCREASED TO PS.98.2 MILLION COMPARED WITH A LOSS OF PS.42 MILLION IN SECOND QUARTER 2006, REFLECTING HIGHER COST OF SALES AND OPERATING EXPENSES THAT WERE PARTIALLY OFFSET BY HIGHER SALES. INTERSEGMENT SALES INTERSEGMENT SALES FOR THE SECOND QUARTER 2, AMOUNTED TO PS.271.1 MILLION AND PS.270.9 MILLION, RESPECTIVELY. CORPORATE EXPENSE IN SECOND QUARTER 2, WE RECOGNIZED A SHARE-BASED COMPENSATION EXPENSE OF APPROXIMATELY PS.33.4 MILLION AND PS.47.4 MILLION, RESPECTIVELY, AS CORPORATE EXPENSE. SHARE-BASED COMPENSATION EXPENSE IS MEASURED AT FAIR VALUE AT THE TIME THE EQUITY BENEFITS ARE GRANTED TO OUR OFFICERS AND EMPLOYEES AND IS RECOGNIZED OVER THE VESTING PERIOD BY ACCRUING IN MAJORITY STOCKHOLDERS’
